DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-4, 6-12, and 14-21 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
	Claims 1-4, 6-12, and 14-21 are allowed for the reasons as set forth in Applicant’s response filed 6/13/2022 at page 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2015/0312803) Yang et al teaches the server uses a traffic buffer module to prioritize data, associated with UEs.  For instance, assume traffic is received from UEs in the following order A1, B1, A2, B2 and A3.  Further assume data packets A1-A3 correspond to “time-sensitive” or “real-time” data (e.g., voice call data, data with high QoS, Class Identifier (CQI), etc.).  Traffic buffer module may prioritize the data packets by placing the data packets in an egress buffer in the following order A1, A2, B1, A3, and B2 (0041).
	---(2019/0342783) Kim et al teaches UE can deprioritize the cells on the frequency by scaling frequency offset based on the measurement results of RSSI.  By scaling TimeToTrigger based on the measurement results of RSSI and/or channel occupancy, UE can report measurement results to the network more rapidly, and the chance of HO failure can be reduced (0232).
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/Primary Examiner, Art Unit 2646